

117 HR 5048 IH: Streamlining Nutrition Assistance Paperwork Act of 2021
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5048IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Ms. Kuster (for herself, Ms. Adams, Mr. McGovern, Mr. Panetta, Ms. Blunt Rochester, Mr. Case, Ms. Eshoo, Mr. Huffman, Ms. Jacobs of California, Ms. Newman, Mr. Pappas, Mr. Smith of Washington, Ms. Strickland, and Mrs. Trahan) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to permit States to record in writing that applicants for supplemental nutrition assistance benefits have signed an application through a recorded verbal assent over the telephone.1.Short titleThis Act may be cited as the Streamlining Nutrition Assistance Paperwork Act of 2021 or the SNAP Act of 2021.2.AmendmentSection 11(e)(2)(C)(iii)(I) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(C)(iii)(I)) is amended by inserting as audio or in writing after record.3. Effective date; Application of amendment(a) Effective dateThis Act, and the amendment made by this Act, shall take effect on January 1, 2023.(b)Application of amendmentThe amendment made by section 2 shall apply with respect to applications made after the effective date of this Act.